Title: Editorial Note
From: 
To: 

On 15 May 1784 the Virginia house of delegates agreed “to draw up an address to his excellency General Washington, expressive of the thanks and gratitude of the House of Delegates for his unremitted zeal and services in the cause of liberty; congratulating him on his return to his native country, and the exalted pleasures of domestic life.” A committee of nine delegates was named, and the house instructed “the same committee, to consider and report what further measures may be necessary for perpetuating the gratitude and veneration of his country, to General Washington” (House of Delegates Journal, 1781–1785Journal of the House of Delegates of the Commonwealth of Virginia; Begun and Held in the Town of Richmond, In the County of Henrico, on Monday, the Seventh Day of May, in the Year of Our Lord One Thousand Seven Hundred and Eighty-One. Richmond, 1828.). The chairman of the committee, William Ronald of Powhatan County, on 5 June presented the text of an address to be given to GW and a report on “further means, to express the gratitude of this House” to him. Both were referred to the committee of the whole house. Two days later, on 8 June, the house voted to submit the address and the resolution of Ronald’s committee to a new committee of thirteen delegates, including among others Patrick Henry, James Madison, and Richard Henry Lee. The new committee, “in concert with a committee of the Senate,” was “to prepare an address and direct other testimonials of gratitude” to GW (ibid.). Ronald reported on 22 June that the house and senate committees had agreed on the text of a resolution calling for a statue of GW to be made (doc. I) and on the text of an address to be delivered to him (doc. II). The house promptly accepted both. Henry Lee, who at this time represented Fairfax and Prince William counties in the state senate, wrote GW on 4 July that the legislature’s address would be delivered to him at Mount Vernon on 15 July. GW responded to the address on that day (doc. III).